DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2022 has been entered.
 Allowable Subject Matter
Claims 9, 10, 12-16 and 19-21 are allowed.
The Office acknowledges that prior claim 18 was previously indicated as allowable (in final Office action mailed 27 July 2022).  However, that indication of allowability was based upon an incorrect interpretation of the claim language.  New claims 20 and 21 are consistent with the interpretation previously taken by the Office.  However, the language of prior claim 18 was incorporated into claim 1 by the most recent amendment.  Upon the reconsideration of the claim language by the Office, claim 1 cannot be held allowable.  New rejection grounds are presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Mori et al (JP 2014-217820).
Inagaki et al teach (see abstract, figs. 7-12, and machine translation) an electrolyzed water generator comprising an anode (84), a cathode (85), and a cation exchange membrane (“conductive film” 86 described as “a proton conductive type ion exchange film”) provided between the anode and the cathode.  The cation exchange membrane is in direct contact with both the anode and the cathode.  Inagaki et al teach (see especially fig. 12, but also fig. 20) the membrane having a plurality of membrane holes (86c) and the cathode having a plurality of corresponding cathode hole (85c).  The membrane holes penetrated the cation exchange membrane to expose an upper surface of the anode (84) that faced the cation exchange membrane.  Each of the membrane holes (86c) were completely surrounded by the cation exchange material of the membrane.  Each of the cathode holes (85c) included a frame portion surrounding the hole (i.e. an opening surrounded by the frame portion as claimed).   
The frame portion surrounding the hole has four major sides (i.e. each opposing side of the two “legs” of the arrow shaped opening) connected by four corners.  The presence of the four corners connecting the four sides means that the frame portion possessed “only four sides”.  
Inagaki et al fail to teach the presence of a high electrical resistance material provided in the opening of the cathode.
Mori et al teach (see abstract, figs. 2a-2b and 8 and machine translation of paragraphs [0019], [0024], and [0043]) in a electrolyzed water generator that included an anode, a membrane containing membrane holes that exposed a surface of the anode, and a cathode including cathode holes matching the membrane holes, adding a shielding portion (21 or 21A) as an insulating (i.e. higher electrical resistance) material as a covering on the entire side surface of the cathode (i.e. the portion at least within the cathode hole), and that the shielding portion reduces the occurrence of the anode product (ozone) from being immediately reduced at the cathode surface.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the shielding portion of Mori et al constructed from an insulating material (i.e. a material having larger electrical resistance than the material of the cathode) to at least the inner portions of the cathode hole (opening) of Inagaki et al for the purpose of reducing the decomposition of the anode product of Inagaki et al on the inner periphery of the cathode hole of the cathode.  
Claims 1, 4, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Darwent (US 4,608,144) and Ullman (US 5,114,547).
Inagaki et al teach (see abstract, figs. 7-12, and machine translation) an electrolyzed water generator comprising an anode (84), a cathode (85), and a cation exchange membrane (“conductive film” 86 described as “a proton conductive type ion exchange film”) provided between the anode and the cathode.  The cation exchange membrane is in direct contact with both the anode and the cathode.  Inagaki et al teach (see especially fig. 12, but also fig. 20) the membrane having a plurality of membrane holes (86c) and the cathode having a plurality of corresponding cathode hole (85c).  The membrane holes penetrated the cation exchange membrane to expose an upper surface of the anode (84) that faced the cation exchange membrane.  Each of the membrane holes (86c) were completely surrounded by the cation exchange material of the membrane.  Each of the cathode holes (85c) included a frame portion surrounding the hole (i.e. an opening surrounded by the frame portion as claimed).   
Inagaki et al fail to teach the presence of a gap in which a flow of water occurs being present between the cation exchange membrane and at least one of the anode and the cathode.  
Ullman teach (see abstract, figs. 10-13, paragraph spanning cols. 1 and 2, col. 2, lines 21-37, and col. 5, lines 43-54) constructing electrodes for electrolyzers with grooves formed in the surface of the electrodes that contact a membrane surface for the purpose of promoting a flow of electrolyte through the groove to cause removal of the gases forming on the electrode to avoid an increase in resistance due to gas bubbles sticking to the electrode-membrane interface.  Ullman show (in the embodiment shown in figs. 12 and 13) the grooves connecting between adjacent holes formed through the electrode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the electrolyzed water generator of Inagaki et al with the teachings of Ullman by adding grooves into the surfaces of both the anode and the cathode at the surface of the cation exchange membrane for the purpose of inducing a flow of fluid through the gap to remove any gas (bubbles) that collect at the interface between the membrane and the respective electrode as taught by Ullman.  Ullman recognized that rapidly removing the gas bubbles prevented an undesirable increase in voltage of the cell due to an increase in electrical resistance where bubbles became attached.  
Regarding claim 4, the grooves of Ullman were a path through which water/fluid flowed from one end of the cell (and thus one end of the cation exchange membrane) to the other end of the cell (and thus the other end of the cation exchange membrane).  
Regarding claim 8, Inagaki et al teach (see paragraph [0177] of US publication) the presence of a controller (not shown in figures) that can switch between a power-on and power-off state of and connected to the electrolyzed water generator.  Switching from the power-on state to the power-off state and back again resulted in “intermittent” application of the power/voltage.
Regarding claim 17, Ullman shows that the groove was divided into a plurality of regions by a plurality of cathode holes, which corresponded to the membrane holes of Inagaki et al.    
Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Ullman (US 5,114,547) as applied to claim 1 above, and further in view of Mori et al (JP 2014-217820).
Inagaki et al teach (see figs. 7-12) that the cation exchange membrane was provided in contact with both the anode and the cathode, the cation exchange membrane included a membrane hole (86c) penetrating the cation exchange membrane to expose a third surface, the third surface being a surface of the anode facing the cation exchange membrane, the cathode included a cathode hole (85c) penetrating the cathode to communicate with the membrane hole (86c).  
Inagaki et al fail to teach a material having an electrical resistance value higher than an electrical resistance value of the cathode in, on or within the cathode hole.
Mori et al teach (see abstract, figs. 2a-2b and 8 and machine translation of paragraphs [0019], [0024], and [0043]) in a electrolyzed water generator that included an anode, a membrane containing membrane holes that exposed a surface of the anode, and a cathode including cathode holes matching the membrane holes, adding a shielding portion (21 or 21A) as an insulating (i.e. higher electrical resistance) material as a covering on the entire side surface of the cathode (i.e. the portion at least within the cathode hole), and that the shielding portion reduces the occurrence of the anode product (ozone) from being immediately reduced at the cathode surface.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the shielding portion of Mori et al constructed from an insulating material (i.e. a material having larger electrical resistance than the material of the cathode) to at least the inner portions of the cathode hole (opening) of Inagaki et al for the purpose of reducing the decomposition of the anode product of Inagaki et al on the inner periphery of the cathode hole of the cathode.  
Regarding claim 5, Mori et al show (see fig. 8) applying the insulating material as a coating on the cathode.
Regarding claim 7, Inagaki et al teach (see paragraph [0168] of US publication) making the cathode from stainless steel. Although Mori et al fail to teach the material used for the insulating shield portion (21), it would have been considered obvious to one of ordinary skill in the art to have performed routine experimentation to determine a suitable insulating (high electrical resistance material) that (1) could be coated onto the cathode material and (2) was sufficiently chemically resistant to the water composition (including the electrolysis products such as ozone).
Response to Arguments
Applicant's arguments regarding claim 6 filed 28 October 2022 have been fully considered but they are not persuasive.  Applicant has argued that item 21 of Mori merely covered wall portions of the cathode and did not have a plurality of openings.  
In response, the cathode openings were taught by Inagaki et al, and thus the combination of Inagaki et al with Mori et al do suggest placing the high electrical resistance material on the side surfaces of the plurality of cathode openings.  The rejection grounds have been clarified by pointing to additional portions of Mori et al showing that the high electrical resistance material covered the entire side surface of the cathode.  
Applicant's arguments regarding claim 1 filed 28 October 2022 have been fully considered but they are not persuasive.  Applicant has argued that one of ordinary skill in the art lacked motivation to combine Ullman with Darwent because such a modification would change the purpose and functionalities of Darwent’s device.  
In response, the rejection grounds presented above do not rely upon Darwent, instead merely relying upon Inagaki et al in combination with Ullman.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794